Citation Nr: 1754575	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the lungs, to include lung nodules.

2. Entitlement to service connection for rash on the arms and legs.

3. Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a September 2015 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for skin problems for the Veteran's son and entitlement to service connection for the Veteran's wife's miscarriage were raised by the record in June 2016 correspondence by the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for lung nodules and entitlement to service connection for rash on the arms and legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The only valid audiometric testing of record reveals Level V disability in the left ear and Level I disability in the right.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met.  38 U.S.C. 
§§ 1155; 5107(b) (West 2012); 38 C.F.R. § 4,1, 4.3, 4.7, 4.85-86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In January 2011, VA provided proper notice to the Veteran by sending him a letter in response to his October 2010 request for entitlement to service connection for a hearing disability.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  
VA provided in-person examinations with respect to the Veteran's hearing disability claim in February 2011 and May 2016, as well as a May 2011 addendum opinion.  The Board finds that, when viewed in total, the VA examination reports are sufficient to decide this appeal.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  In this regard, it is noted that the January 2016 Board remand instructed that efforts be made to provide the Veteran with a new VA audiology examination to address the current severity of his bilateral hearing loss, including any functional effects.  
Additionally, the Veteran was provided with forms to authorize release of relevant records and was asked to submit a previously referenced article.  Accordingly, the Board finds that the remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Initial Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4. 

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2017).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater. The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. 
§ 4.86 (2017).

III.  Factual Background and Analysis

The Veteran underwent a VA audiology examination in February 2011, rendering right ear thresholds of 30 decibels at 500 Hertz, 30 at 1000, 45 at 2000, 55 at 3000, and 60 at 4000; and left ear thresholds of 30 decibels at 500 Hertz, 40 at 1000, 75 at 2000, 75 at 3000, and 75 at 4000.  The average for the left ear was 73.75 and the average for the right was 47.5.  Speech recognition scored at 94 percent for the right ear and 82 percent for the left ear.  

Applying the above results to 38 C.F.R. § 4.85 Table VII, a noncompensable evaluation is derived. 

At the September 2015 hearing, the Veteran stated his hearing had worsened since May 2011.  (09/24/2015 Hearing Testimony at 3.)  He also discussed his functional hearing loss, which was not thoroughly addressed in his prior VA examinations.  Id. at 3-4; see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.10 (2017).  Accordingly, the Board found that the Veteran should be afforded a new VA audiology examination to address the current severity of his bilateral hearing loss, including any functional effects caused by his hearing disability.

The Veteran was afforded a post-remand VA examination in April 2016, rendering right ear thresholds of 40 decibels at 500 Hertz, 50 at 1000, 75 at 2000, 80 at 3000, and 90 at 4000; and left ear thresholds of 55 decibels at 500 Hertz, 75 at 1000, 80 at 2000, 85 at 3000, and 85 4000.  Speech recognition scored at 72 percent for the right ear and 80 percent for the left ear.  The examiner, however, found that the Veteran's test results were not valid for rating purposes, stating that he believed the Veteran did have hearing loss, but was exaggerating test thresholds.  (05/06/2016, C&P Exam at 28).  The examiner noted that the Veteran had poor puretone audiometry (PTA) and speech reception threshold (SRT) agreement as well as inconsistent responses from the AC>BC test.  Speech discrimination was found inconsistent and his acoustic reflexes were not consistent with his hearing loss.  He also had a positive Stenger test, which is administered when a patient is suspected of exaggerating a hearing loss.  Regarding functionality, the examiner noted the Veteran's report of the inability to understand normal speech in quiet or noise.  The examiner found that he could not comment on functionality, due to the inaccurate test results.  Id. at 26.

The Board acknowledges the assertions of the Veteran that his hearing loss has worsened.  In this regard, he is competent to report hearing loss symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the evidence calls into question the reliability of the Veteran's reports, as explained above.  In any event, however sincere the lay evidence, the fact remains that the file lacks objective evidence of a compensable hearing loss disability under 38 C.F.R. § 4.85.  Therefore, the claim must fail.  The benefit of the doubt rule has been considered, but as the preponderance of the evidence is against the claim, the rule is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board regrets the additional delay of these matters; however a remand is required before the claims can be properly adjudicated.

Lung Nodules

While in the Air Force, the Veteran served as a Fire Protection Specialist.  
When he initially filed his claims, he asserted that his lung nodules were due to his exposure to asbestos during service.  (10/22/2010, VA 21-526.)  

The Veteran underwent a VA examination addressing this claim in February 2011, and an April 2011 addendum opinion was also issued.  The February 2011 examiner found that it was less likely than not that the Veteran's lung condition was incurred in-service, noting that asbestos exposure leads to fibrotic changes rather than nodular changes.  The examiner did not review the Veteran's entire claims file/STRs in rendering this opinion.  In April 2011, the same examiner provided an addendum opinion that noted review of the entire claims file, to include the STRs.  The examiners opinion remained unchanged following this review.

In an April 2012 statement, the Veteran reported that while in service, he was also exposed to carbon tetrachloride, chlorobromomethane, jet fuel spills, aviation gasoline, JP4, and fumes from burning jet fuel and aviation gasoline.  (05/02/2012, Statement in Support of Claim.)  He asserted that he was not given any respiratory protection.  Id.  Additionally, the hearing transcript indicated that the Veteran presented a scientific article discussing the correlation of chlorobromomethane with respiratory problems that had not been associated with the claims file.  (09/24/2015, Hearing Testimony at 8-9, 12.)  The January 2016 Board remand found that Veteran should be given an opportunity to provide this article, which the RO requested in February 2016 correspondence.  In addition, it afforded the Veteran with an additional VA examination to address whether his lung nodules were due to in-service exposure to asbestos, as well as carbon tetrachloride, chlorobromomethane, jet fuel spills, aviation gasoline, JP4, and fumes from burning jet fuel and aviation gasoline.

The Veteran was afforded with a post-remand respiratory VA examination in April 2016.  The examiner noted that although the April 2010 results showed a calcified granuloma on the right lung and 3 non-calcified nodules on the left lung, April 2015 chest x-ray results showed no current nodules on the lungs.  (05/06/2016, C&P Examination at 19.)  The examiner further noted that even if there was a lung nodule present, it would not have been due to asbestos exposure, as lung lesions of asbestosis disease are fibrosis and/or mesothelioma.  He did not find any medical literature reporting causation of lung nodules by carbon tetrachloride or chlorobromomethane.  He noted that there was no evidence of jet fuel spills in the Veteran's record.  Further, he did not find any medical literature reporting causation of lung nodules by the above-mentioned chemicals or causation of lung nodules by the above-mentioned aviation fuels.

On June 18, 2016, VA received a letter from the Veteran stating that while he was stationed at Castle Airforce Base, he often had to clean up chemical spills.  He noted that he had at least monthly test training that involved exposure to burning aircraft fuselage and contaminated fluids from the base without breathing protection.  He asserted that this would often result in black soot around his nose and mouth.  He reported that he often had to wear an asbestos suit.  He also worked in the fire extinguisher shop as a trainer, which he asserts exposed him to chemicals.  He noted exposure to all of the chemicals that were addressed in the remand as well as aviation oil, aviation hydraulic oil, deicing fluids, auto gasoline, phosgene, sewage overflows, and foaming chemicals used on runways.

Regarding the May 2016 VA examination, although the examiner noted that there were no current lung nodules, evidence shows their presence earlier in the period on appeal.  McLain v. Nicholson, 21 Vet. App. 319 (2007)

The May 2016 examiner noted that the STRs did not mention problems specifically with lung nodules; however the Board notes that the STRs contain lung/respiratory-related evidence that was not discussed in the medical opinion.  The Veteran had a number of in-service upper respiratory infections as well as two instances where the Veteran complained about lung pain.  (01/26/2011, STR Medical at 30, 35, 45, 46.)  It therefore appears that the examiner did not consider all the relevant evidence of record, including lay statements made while the Veteran was in-service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Rash on the Arms and Legs

In his initial claim, the Veteran asserted that his lung rash was due to his exposure to asbestos during service.  (10/22/2010, VA 21-526.)  

During a February 2011 examination, the examiner noted that he did not review the Veteran's STRs or claims file.  (02/23/2011, VA Examination at 8.)  He opined that available records and medical literature provided no indication that the Veteran's skin condition was caused by in-service asbestos exposure.  In an April 2011 addendum, the examiner noted that he was able to review the claims file, but did not change the medical opinion.  (04/21/2011, VA Examination at 1.)

As with the lung claim, the January 2016 Board remand noted that the Veteran  stated that he was exposed to various chemicals while in service that affected his skin.  (05/02/2012, Statement in Support of Claim.)  The Veteran also related the above-mentioned article (that was subsequently requested by the AOJ) to his skin condition.  (09/24/2015, Hearing Testimony at 8-9, 12; 02/23/2016, Correspondence.)  The remand afforded the Veteran with an additional VA examination to address whether his rash was due to in-service exposure to the aforementioned chemicals and fumes.

In the April 2016 post-remand skin diseases VA examination, the examiner diagnosed the Veteran with eczematous dermatitis on over 40 percent of his body, to include the arms and legs.  The examiner noted that the STRs did not mention this particular problem and did not mention the presence of any in-service treatment records related to his skin conditions.  However, STRs show that the Veteran was treated for ringworm in April 1961 (01/26/2011, STR - Medical at 35) and papular rash in December 1961.  (01/26/2011, STR - Medical at 34.)  The December 1961 provider noted that the rash was spreading to the chest, back, abdomen, arm, and inner aspect of the thighs.  Id.  It therefore appears that the examiner did not consider all the relevant evidence of record, including lay statements made while the Veteran was in service, pursuant to Nieves.

Additionally, the examiner noted that he could not find any medical literature that reported skin diseases were caused by asbestos.  He reported that the Veteran gave him a copy of TOXNET (toxicology data network), where it was stated that chlorobromomethane can cause dermatitis on prolonged exposure.  The Veteran also provided a copy of BOC (material safety data) regarding carbon tetrachloride, which stated that "prolonged contact may cause defatting of the skin and dermatitis."  However, the examiner found that there was no mention of chemical exposure in the Veteran's medical records, nor any mention of jet fuel in the medical records in regards to the Veteran's rash.  The addendum opinion should reconsider the Veteran's assertions of chemical/substance exposure in light of the STR evidence of skin rashes.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from the May 2016 examiner, or another examiner if that examiner is unavailable.  The examiner should review the claims file and address the following:

a.  The examiner should address the lung/respiratory evidence found in the STRs.  See 01/26/2011, STR - Medical at 30, 35, 45, 46.  

b.  In light of evidence of in-service lung/respiratory problems, again read the Veteran's May 2012 and September 2015 statements regarding his exposure to chemicals and substances related to his lung nodules.  See 05/02/2012, Statement in Support of Claim; 09/24/2015, Hearing Testimony at 8-9, 12. 

c.  Read the Veteran's June 2016 correspondence asserting additional chemical and substance exposure.  See 06/18/2016, Correspondence.

d.  Please provide a new opinion as to whether a lung disability to include nodules is at least as likely as not (at least a 50 percent probability) related to active service. In the opinion, expressly consider the above-mentioned chemicals/substances, for which exposure is deemed consistent with the circumstances of the Veteran's service.  

e.  Next, the examiner should address the skin disorder evidence found in the STRs.  See 01/26/2011, STR - Medical at 34-35.

f.  In light of evidence of in-service skin problems, again read the Veteran's May 2012 and September 2015 statements regarding his exposure to chemicals and substances related to his skin.  See 05/02/2012, Statement in Support of Claim; 09/24/2015, Hearing Testimony at 8-9, 12.

g.  Read the Veteran's June 2016 correspondence asserting additional chemical and substance exposure. See 06/18/2016, Correspondence.

h.  Please provide a new opinion as to whether the Veteran's skin disorder is at least as likely as not (at least a 50 percent probability) related to active service, including consideration of the above-mentioned chemicals/substances, for which exposure is deemed consistent with the circumstances of the Veteran's service.  

2.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


